Citation Nr: 1504182	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to herbicide exposure.  

2.  Entitlement to service connection for appendix cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.     

In September 2014, the Veteran withdrew his request for hearing before the Board; consequently, there remain no outstanding hearing requests of record. 38 C.F.R. § 20.704(e).

The claim for appendix cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and probative evidence of record preponderates against a finding that the Veteran has, or during the pendency of this claim has had, colon cancer.


CONCLUSION OF LAW

The criteria for service connection for colon cancer have not been met.     
38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in September 2008.  

VA has obtained service treatment records and assisted the Veteran in obtaining post-service records.  For reasons discussed in further detail below, a VA examination is not necessary as the evidence does not show that the Veteran has colon cancer.  38 U.S.C.A. § 5103A.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  Certain disorders, such as malignant tumors, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 

Though the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides during such service, colon cancer is not among the diseases associated with exposure to certain herbicide agents.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Thus, service connection is not warranted on a presumptive basis. 

The Board has considered direct causation, but the evidence of record fails to document that the Veteran has colon cancer that is attributable to his service.  See Boyer, supra.  Private treatment records dated in January 2002 show the Veteran complained of rectal bleeding; however, the colonoscopy was devoid of cancers or intrinsic or extrinsic masses.  The colonoscopy was normal but for diverticulosis.  

The Veteran was diagnosed with goblet cell carcinoid tumor of the appendix in November 2006.  As metastasis occurred in 8 to 20 percent of these cases, a right hemicolectomy was recommended by his physicians.  A January 2007 colonoscopy was negative for cancer.  The Veteran underwent an elective right hemicolectomy in February 2007.  Pathology reports showed no evidence of metastatic disease.  Thereafter, colonoscopies, to include those dated in 2008 and 2010, have remained negative for colon cancer.   In the absence of proof of such disability there is no valid claim for service connection.  

As a preponderance of the evidence is against entitlement to service connection for colon cancer, to include as due to herbicide exposure, denial of the benefit sought is required and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for colon cancer, to include as due to herbicide exposure, is denied.

REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for appendix cancer due to herbicide exposure.   

The Veteran claims that his appendix cancer is related to his exposure to herbicides in the Republic of Vietnam.  Though the Veteran served in Vietnam and is presumed to have been exposed to herbicides during such service, the Veteran's specific type of cancer is not among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  However, the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  

For these reasons, the Board finds that prior to considering the merits of the Veteran's claim, he must be afforded a VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's appendix cancer.  After review of private medical records of treatment of the Veteran's appendix cancer and applicable medical literature regarding herbicide exposure, the examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's appendix cancer is related to the Veteran's active military service, to include presumed exposure to herbicides in Vietnam?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

 A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion cannot be provided.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


